Exhibit 99.2 Financial Supplement Financial Information as of March 31, 2010 (UNAUDITED) The following supplement of information is provided to assist in your understanding of Platinum Underwriters Holdings, Ltd. This report is for informational purposes only.It should be read in conjunction with documents filed with the Securities and Exchange Commission by Platinum Underwriters Holdings, Ltd., including the Company's Annual Report on Form 10-K and Quarterly Report on Form 10-Q. Our Investor Relations Department can be reached at (441) 298-0760. Platinum Underwriters Holdings, Ltd. Overview March 31, 2010 Address: Platinum Underwriters Holdings, Ltd. The Belvedere Building 69 Pitts Bay Road Pembroke HM 08 Bermuda Investor Information: Lily Outerbridge Vice President, Director of Investor Relations Tel:(441) 298-0760 Fax:(441) 296-0528 Email: louterbridge@platinumre.com Website: www.platinumre.com Publicly Traded Equity Securities: Common Shares (NYSE:PTP) Note on Non-GAAP Financial Measures: In presenting the Company's results, management has included certain schedules containing financial measures that are not calculated under standards or rules that comprise accounting principles generally accepted in the United States (GAAP). Such measures, including segment underwriting income or loss, related underwriting ratios and fully converted book value per common share, are referred to as non-GAAP. These non-GAAP measures may be defined or calculated differently by other companies.Management believes these measures, which are used to monitor the results of operations, assist in understanding the Company.These measures should not be viewed as a substitute for those determined in accordance with GAAP.Reconciliations of such measures to the most comparable GAAP figures such as income or loss before income tax expense or benefit and total shareholders’ equity are included within this financial supplement in accordance with Regulation G. Safe Harbor Statement Regarding Forward-Looking Statements: This financial supplement contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).Forward-looking statements are based on our current plans or expectations that are inherently subject to significant business, economic and competitive uncertainties and contingencies.These uncertainties and contingencies can affect actual results and could cause actual results to differ materially from those expressed in any forward-looking statements made by, or on behalf of, us.In particular, statements using words such as “may,” “should,” “estimate,” “expect,” “anticipate,” “intend,” “believe,” “predict,” “potential,” or words of similar import generally involve forward-looking statements.The inclusion of forward-looking statements in this financial supplement should not be considered as a representation by us or any other person that our current plans or expectations will be achieved.Numerous factors could cause our actual results to differ materially from those in forward-looking statements, including, but not limited to, severe catastrophic events over which we have no control, the effectiveness of our loss limitation methods and pricing models, the adequacy of our liability for unpaid losses and loss adjustment expenses, our ability to maintain our A.M. Best Company, Inc. and Standard & Poor’s ratings, our ability to raise capital on acceptable terms if necessary, the cyclicality of the property and casualty reinsurance business, the highly competitive nature of the property and casualty reinsurance industry, our ability to maintain our business relationships with reinsurance brokers, the availability of retrocessional reinsurance on acceptable terms, market volatility and interest rate and currency exchange rate fluctuation, tax, regulatory or legal restrictions or limitations applicable to us or the property and casualty reinsurance business generally, general political and economic conditions, including the effects of civil unrest, acts of terrorism, war or a prolonged United States or global economic downturn or recession; and changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion.As a consequence, our future financial condition and results may differ from those expressed in any forward-looking statements made by, or on behalf of, us.The foregoing factors should not be construed as exhaustive.Additionally, forward-looking statements speak only as of the date they are made, and we undertake no obligation to revise or update forward-looking statements to reflect new information or circumstances after the date hereof or to reflect the occurrence of future events. - 1 - Platinum Underwriters Holdings, Ltd. Table of Contents March 31, 2010 Section: Page: Balance Sheet: a. Condensed Consolidated Balance Sheets 3 Statements of Operations: a. Condensed Consolidated Statements of Operations and Comprehensive Income - Summary 4 b. Condensed Consolidated Statements of Operations and Comprehensive Income - by Quarter 5 Earnings and Book Value Per Common Share Analysis: a. Computation of Basic and Diluted Earnings Per Common Share - Summary 6 b. Computation of Basic and Diluted Earnings Per Common Share - by Quarter 7 c. Fully Converted Book Value Per Common Share 8 Cash Flow Statement: a. Condensed Consolidated Statements of Cash Flows - Summary 9 b. Condensed Consolidated Statements of Cash Flows - by Quarter 10 Segment Data: a. Segment Reporting - Three Month Summary 11 b. Property and Marine Segment - by Quarter 12 c. Casualty Segment - by Quarter 13 d. Finite Risk Segment - by Quarter 14 Net Premiums Written Data: a. Net Premiums Written - Supplemental Information 15 b. Premiums by Line of Business - Three Month Summary 16 Other Company Data: a. Key Ratios, Share Data, Ratings 17 Investments: a. Investment Portfolio 18 b. Available-for-Sale Security Detail 19 c. Corporate Bonds Detail 20 d. Net Realized Gains on Investments and Net Impairment Losses 21 Loss Reserves: a. Analysis of Losses and LAE 22 b. Summary of Favorable (Unfavorable) Development of Losses and Related Premiums & Commissions 23 Exposures: a. Estimated Exposures to Peak Zone Property Catastrophe Losses 24 - 2 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Balance Sheets (amounts in thousands, except per share amounts) March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Assets Investments $ $ Cash, cash equivalents and short-term investments Reinsurance premiums receivable Accrued investment income Reinsurance balances (prepaid and recoverable) Deferred acquisition costs Funds held by ceding companies Other assets Total assets $ $ Liabilities Unpaid losses and loss adjustment expenses $ $ Unearned premiums Debt obligations Commissions payable Other liabilities Total liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ Book value per common share(a) $ $ (a) Book value per common share is determined by dividing shareholders' equity, excluding capital attributable to preferred shares, by actual common shares outstanding. - 3 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income - Summary (amounts in thousands, except per share amounts) Three Months Ended March 31, 2010 March 31, 2009 Revenue Net premiums earned $ $ Net investment income Net realized gains on investments Net impairment losses ) ) Other income Total revenue Expenses Net losses and LAE Net acquisition expenses Net changes in fair value of derivatives Operating expenses Net foreign currency exchange (gains) losses ) Interest expense Total expenses Income before income tax expense Income tax expense Net income Preferred dividends - Net income attributable to common shareholders $ $ Basic Weighted average common shares outstanding Basic earnings per common share $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income (loss), net of deferred taxes ) Comprehensive income $ $ - 4 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Operations and Comprehensive Income - by Quarter (amounts in thousands, except per share amounts) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Revenue Net premiums earned $ $ Net investment income Net realized gains on investments Net impairment losses ) Other (expense) income ) ) Total revenue Expenses Net losses and LAE Net acquisition expenses Net changes in fair value of derivatives Operating expenses Net foreign currency exchange (gains) losses ) Interest expense Total expenses Income before income tax expense Income tax (benefit) expense ) Net income Preferred dividends - Net income attributable to common shareholders $ $ Basic Weighted average common shares outstanding Basic earnings per common share $ $ Diluted Adjusted weighted average common shares outstanding Diluted earnings per common share $ $ Comprehensive income Net income $ $ Other comprehensive income (loss), net of deferred taxes ) ) Comprehensive income $ $ - 5 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - Summary (amounts in thousands, except per share amounts) Three Months Ended March 31, 2010 March 31, 2009 Earnings Basic Net income attributable to common shareholders $ $ Diluted Net income attributable to common shareholders Effect of dilutive securities: Preferred share dividends - Adjusted net income for diluted earnings per share $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Conversion of preferred shares - Common share options Restricted common shares and common share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ $ Diluted earnings per common share $ $ - 6 - Platinum Underwriters Holdings, Ltd. Computation of Basic and Diluted Earnings Per Common Share - by Quarter (amounts in thousands, except per share amounts) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Earnings Basic Net income attributable to common shareholders $ $ Diluted Net income attributable to common shareholders Effect of dilutive securities: Preferred share dividends - Adjusted net income for diluted earnings per share $ $ Common Shares Basic Weighted average common shares outstanding Diluted Weighted average common shares outstanding Effect of dilutive securities: Conversion of preferred shares - Common share options Restricted common shares and common share units Adjusted weighted average common shares outstanding Earnings Per Common Share Basic earnings per common share $ $ Diluted earnings per common share $ $ - 7 - Platinum Underwriters Holdings, Ltd. Fully Converted Book Value Per Common Share March 31, 2010 Conversion Conversion Common Multiple / Amount Shares Book Value Per Exercise Price Common Share Total shareholders' equity as of March 31, 2010 $ 2,083,644 (a) Common share options: The Travelers Companies, Inc. - Renaissance Re Holdings, Ltd. - Management and directors' options (b) Directors' and officers' restricted common share units - Fully converted book value per common share as of March 31, 2010 $ 2,146,478 (a) As of March 31, 2010 there were 44,721,561 common shares issued and outstanding.Included in this number were 229,017 of restricted common shares issued but unvested. (b) Weighted average exercise price of options with a price below $37.08, the closing share price at March 31, 2010. See Note on Non-GAAP Financial Measures on page 1. - 8 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows - Summary ($ in thousands) Three Months Ended March 31, 2010 March 31, 2009 Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on foreign currency cash ) ) Net decrease in cash and cash equivalents $ ) $ ) - 9 - Platinum Underwriters Holdings, Ltd. Condensed Consolidated Statements of Cash Flows - by Quarter ($ in thousands) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Net cash provided by operating activities $ $ Net cash provided by (used in) investing activities ) ) ) Net cash used in financing activities ) Effect of exchange rate changes on foreign currency cash ) ) Net increase (decrease) in cash and cash equivalents $ ) $ ) - 10 - Platinum Underwriters Holdings, Ltd. Segment Reporting - Three Month Summary ($ in thousands) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Property and Marine Casualty Finite Risk Total Property and Marine Casualty Finite Risk Total Net premiums written $ Net premiums earned Net losses and LAE Net acquisition expenses ) Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) ) $ ) Net investment income Net realized gains on investments Net impairment losses ) ) Net changes in fair value of derivatives ) ) Net foreign currency exchange gains (losses) ) Other income Corporate expenses not allocated to segments ) ) Interest expense ) ) Income before income tax expense $ $ GAAP underwriting ratios: Loss and LAE % Acquisition expense % %) % Other underwriting expense % Combined % Statutory underwriting ratios: Loss and LAE % Acquisition expense % %) % Other underwriting expense % Combined % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 11 - Platinum Underwriters Holdings, Ltd. Property and Marine Segment - by Quarter ($ in thousands) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Net premiums written $ $ Net premiums earned Net losses and LAE Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income (loss) $ ) $ GAAP underwriting ratios: Loss and LAE % Acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Loss and LAE % Acquisition expense % Other underwriting expense % Combined % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 12 - Platinum Underwriters Holdings, Ltd. Casualty Segment - by Quarter ($ in thousands) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Net premiums written $ $ Net premiums earned Net losses and LAE Net acquisition expenses Other underwriting expenses Total underwriting expenses Segment underwriting income $ $ GAAP underwriting ratios: Loss and LAE % Acquisition expense % Other underwriting expense % Combined % Statutory underwriting ratios: Loss and LAE % Acquisition expense % Other underwriting expense % Combined % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 13 - Platinum Underwriters Holdings, Ltd. Finite Risk Segment - by Quarter ($ in thousands) Three Months Ended March 31, 2010 December 31, 2009 September 30, 2009 June 30, 2009 March 31, 2009 Net premiums written $ $ Net premiums earned Net losses and LAE ) ) Net acquisition expenses ) Other underwriting expenses Total underwriting expenses Segment underwriting loss $ ) $ ) GAAP underwriting ratios: Loss and LAE % %) %) % % Acquisition expense % %) Other underwriting expense % Combined % Statutory underwriting ratios: Loss and LAE % %) %) % % Acquisition expense % %) Other underwriting expense % Combined % See Note on Non-GAAP Financial Measures on page 1. The GAAP underwriting ratios are calculated by dividing each item above by net premiums earned. The statutory underwriting ratios are based on statutory accounting principles and are calculated as follows: (1) Net losses & LAE are divided by net premiums earned; (2) Net acquisition expenses are divided by net premiums written and exclude changes in deferred acquisition costs; and (3) Other underwriting expenses are divided by net premiums written. - 14 - Platinum Underwriters Holdings, Ltd. Net Premiums Written - Supplemental Information ($ in thousands) Three Months Ended March 31, 2010 March 31, 2009 Property and Marine Excess-of-loss $ $ Proportional Subtotal Property and Marine Casualty Excess-of-loss Proportional Subtotal Casualty Finite Risk Excess-of-loss - (8 ) Proportional Subtotal Finite Risk Combined Segments Excess-of-loss Proportional Total $ $ Three Months Ended March 31, 2010 March 31, 2009 Property and Marine United States $ $ International Subtotal Property and Marine Casualty United States International Subtotal Casualty Finite Risk United States International - - Subtotal Finite Risk Combined Segments United States International Total $ $ - 15 - Platinum Underwriters Holdings, Ltd. Premiums by Line of Business - Three Month Summary ($ in thousands) Three Months Ended March 31, 2010 Three Months Ended March 31, 2009 Gross Net Net Gross Net Net Premiums Premiums Premiums Premiums Premiums Premiums Written Written Earned Written Written Earned Property and Marine North American Property Proportional $ $ North American Property Catastrophe North American Property Risk Other Property Marine / Aviation Proportional Marine / Aviation Excess International Property Proportional International Property Catastrophe International Property Risk Subtotal Casualty Clash 1st Dollar GL 1st Dollar Other Casualty Excess Accident & Health International Casualty International Motor Financial Lines Subtotal Finite Risk Finite Property - - - (8
